                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


LAWRENCE MILLS,                                          *

        Plaintiff,                                       *
v.                                                                    Case No.: GJH-18-743
                                                         *
SUNTRUST BANKS, INC.,
                                                         *
        Defendant.
                                                         *
*       *        *        *        *        *        *       *        *        *        *        *        *

                                       MEMORANDUM OPINION

        In July 2015, Defendant SunTrust Banks, Inc. (“SunTrust”) seized $2,757.17 of Plaintiff

Lawrence Mills’ assets. ECF No. 2 ¶ 6.1 In response, Plaintiff brought a successful replevin

action in Montgomery County District Court in which SunTrust agreed to a consent judgment in

which it would release the seized assets. Id. ¶ 9. In January 2018, Plaintiff filed a second lawsuit

in the Circuit Court for Montgomery County, Maryland alleging that this seizure violated the

Maryland Consumer Protection Act and Article 4 of the Maryland Commercial Code, and

constituted conversion, breach of contract, and intentional infliction of emotional distress. He

seeks $20,000 in compensatory damages, $500,000 in punitive damages, and $3,000 in

attorney’s fees. Id. ¶ 40. Defendant removed the action to this Court on March 12, 2018 and filed

a Motion to Dismiss, ECF No. 12. No hearing is necessary. See Loc. Rule 105.6. Because

Plaintiff’s suit is barred by res judicata, Defendant’s Motion to Dismiss is granted.




1
  Unless otherwise stated, the background facts are taken from Plaintiff’s Complaint, ECF No. 2, and are presumed
to be true.

                                                         1
I.     DISCUSSION

       The Fourth Circuit has held that “an affirmative defense such as res judicata may be

raised under Rule 12(b)(6) ‘only if it clearly appears on the face of the complaint.’” Andrews v.

Daw, 201 F.3d 521, 524 (4th Cir. 2000) (quoting Richmond, Fredericksburg & Potomac R.R.

Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993). Furthermore, “when entertaining a motion to

dismiss on the ground of res judicata, a court may take judicial notice of facts from a prior

judicial proceeding when the res judicata defense raises no disputed issue of fact.” Id. Plaintiff

has not objected to the inclusion of records from the state court proceedings, and raises no

dispute of fact. Therefore, the Court’s consideration of Defendant’s res judicata defense is

appropriate at this time.

       Res judicata bars a party from relitigating a claim that was decided or could have been

decided in a prior suit. Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156, 161 (4th Cir. 2008).

The doctrine is generally governed by the law of the state in which the judgment was rendered.

Id. at 162. In Maryland, the elements of res judicata are:

       (1) that the parties in the present litigation are the same or in privity with the
       parties in the earlier dispute; (2) that the claim presented in the current action is
       identical to the one determined in the prior adjudication; and (3) that there has
       been a final judgment on the merits.

Id. For purposes of the second element, a claim is identical if it could have been litigated in the

prior adjudication. Powell v. Breslin, 430 Md. 52, 64 (Md. 2013) (Res judicata renders the final

judgment in the first case conclusive “as to ‘all matters which with propriety could have been

litigated in the first suit’”) (quoting Alvey v. Alvey, 225 Md. 386, 390 (Md. 1961)).

       Here, all three elements are satisfied. First, Plaintiff does not dispute that SunTrust Bank,

the defendant in the original replevin action, is a wholly owned subsidiary of SunTrust Bank,

Inc. See ECF No. 12-1 at 6. A corporation and its wholly owned subsidiary are in privity for

                                                  2
purposes of res judicata. See, e.g., Whitehead v. Viacom, 233 F. Supp. 2d 715, 721 (D. Md.

2002).

         Second, nothing would have prevented Plaintiff from bringing these precise claims

against SunTrust Bank in the first action. Plaintiff has discovered no new factual information

about SunTrust’s allegedly tortious behavior and suffered no new injury. Plaintiff asserts that

other causes of action cannot be brought alongside a replevin action, but that is not so. See, e.g.,

Mathis v. Hargrove, 166 Md. App. 286, 294-95 (Md. 2005) (bringing replevin, trespass,

conversion, breach of contract, and other state law claims). Plaintiff offers no explanation for his

failure to bring his new claims in the original action, and cites no authority supporting the

proposition that he was barred from doing so; therefore, the second element of res judicata is

met.

         Finally, there is no dispute that the District Court of Maryland for Montgomery County

issued a final judgment on the merits in the original action. See ECF No. 12-3 at 2 (entering

judgment in favor of Plaintiff). Because all three requirements for res judicata are met, Plaintiff

is barred from bringing new claims against SunTrust Bank, Inc. based on the same seizure of

funds as the earlier action.

II.      CONCLUSION

         Defendant’s Motion to Dismiss, ECF No. 12, is granted. A separate Order shall issue.


Date: March 4, 2019                                           /s/__________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                  3
